TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2017



                                      NO. 03-17-00127-CR


                                  Andre L. Walker, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Andre L. Walker

has filed a motion to dismiss the appeal.       Therefore, the Court grants the motion, allows

Andre L. Walker to withdraw his notice of appeal, and dismisses the appeal. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.